Citation Nr: 0113698	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-08 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to permanence of a total disability rating for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



REMAND

The veteran had active duty from April 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The appellant here seeks a determination that his service-
connected PTSD is permanently disabling.  A total disability 
will be considered to exist when there is present any 
impairment of mind or body that is sufficient to render it 
impossible to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  The RO has assigned a 100 percent 
evaluation to the veteran's PTSD, but it also noted in the 
December 1999 rating action that the veteran's 100 percent 
rating would be continued pending a future examination, as 
his PTSD did not meet the criteria for a 100 percent 
schedular evaluation as of his most recent examination.  See 
38 C.F.R. § 3.340(a)(2) (total ratings authorized for any 
disability for which VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4, prescribes a 100 percent evaluation); 
38 C.F.R. § 4.15 (total disability ratings are provided for 
by this section and by the schedular criteria for various 
bodily systems, including mental disorders).

Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1).  The permanence of a total disability will be 
taken to exist when such impairment is reasonably certain to 
continue throughout the life of the disabled person.  
Diseases and injuries of long standing which are actually 
totally incapacitating will be regarded as permanently and 
totally disabling when the probability of permanent 
improvement under treatment is remote.  Permanent total 
disability ratings may not be granted as a result of any 
incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the recognized 
combinations or permanent loss of use of extremities or 
sight, or the person is in the strict sense permanently 
helpless or bedridden, or when it is reasonably certain that 
a subsidence of the acute or temporary symptoms will be 
followed by irreducible totality of disability by way of 
residuals.  The age of the disabled person may be considered 
in determining permanence.  38 C.F.R. §§ 3.340(b), 4.15.

The most recent VA examination of record is dated in 
September 1999.  Whether the follow-up examination deemed 
necessary by the RO was scheduled and accomplished is not 
apparent in the claims file.  It is also clear that the 
appellant receives on-going mental health treatment through 
VA.  Therefore, up-to-date mental health treatment records 
should be associated with the claims file, and, if the 
veteran has undergone another VA psychiatric examination to 
evaluate his PTSD, that examination report should be 
associated with the claims file.  If the examination report 
is adequate for purposes of determining whether the veteran's 
PTSD should be evaluated as permanently and totally 
incapacitating, further examination may not be required.  
However, if an examination for rating purposes has not been 
done since September 1999, another examination should be 
scheduled, in part because the September 1999 examiner did 
not address the question of whether or not the probability of 
permanent improvement under treatment was remote.  

Furthermore, the RO should seek clarification and explanation 
from one of the veteran's treating VA doctors.  In a December 
1999 substance abuse treatment plan note, the veteran's 
treating doctor stated that he considered the veteran to be 
unemployable on a permanent basis.  The doctor's conclusory 
statement did not attribute this assessment to any particular 
disability, and the record reflects that the veteran has 
several psychiatric diagnoses, only one of which is service-
connected, as well as several disabling physical disorders.  
Furthermore, whether the veteran is individually unemployable 
on a permanent basis is not the criterion for assigning 
permanence of a total schedular disability evaluation to a 
single disabling condition.  However, because this treating 
doctor's opinion has bearing on the issue, he should be asked 
to provide a comprehensive report detailing the medical 
rationale for his assessment that the veteran is permanently 
unemployable as well as his assessment as to whether the 
veteran's PTSD, without regard to any other physical or 
mental disabilities of the veteran, is the reason for the 
permanent unemployability.  The doctor should be asked to 
address what the manifestations of the veteran's PTSD are and 
whether he considers the probability of improvement with 
treatment to be remote.

In order to assure that the decision is fully informed and 
that the veteran is provided every possible assistance, he 
should be asked whether he has applied for Social Security 
disability benefits, and, if so, whether they have been 
granted.  If he indicates that he has applied, the medical 
and adjudication records for such application should be 
requested from Social Security.

Thereafter, if sufficient medical evidence is of record to 
render a determination, the claim should be readjudicated.  
However, if an adequate VA examination for rating purposes 
has not been performed since September 1999, the veteran 
should be accorded such an examination in order to evaluate 
his PTSD and to assess whether, if it is totally disabling, 
the probability of improvement under treatment is remote.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
April 1998.  After securing the necessary 
release, the RO should request these 
records.  If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

2.  The RO should obtain and associate 
with the claims file the veteran's 
outpatient and, if any, inpatient VA 
treatment records since November 1999.

The RO should ask the veteran's treating 
VA physician (if still available), who 
authored the December 1999 STP progress 
note, to provide a report describing the 
manifestations of the veteran's PTSD, 
without regard to other physical or 
mental disabilities.  The doctor should 
be asked to state whether he considers 
the probability of any improvement of the 
veteran's PTSD, with treatment, to be 
remote.  The doctor should be asked to 
detail the medical rationale for his 
opinion that the veteran is permanently 
unemployable as well as the mental and 
physical disabilities that contribute to 
that assessment of permanent 
unemployability.  Associate the report 
with the claims file.  If the doctor is 
not still associated with VA, note the 
claims file, and provide appropriate 
notification to the veteran.

3.  Ask the veteran whether he has 
applied for Social Security disability 
benefits and the outcome of that claim.  
If the veteran has made application, 
obtain from the Social Security 
Administration the medical and 
adjudication records associated with that 
claim.

4.  Thereafter, the veteran should be 
afforded a VA PTSD examination to assess 
the current severity of his PTSD and for 
an informed medical opinion as to whether 
the probability of improvement with 
treatment is remote, unless the medical 
record contains an adequate follow-up 
examination report since September 1999.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
asked to review the treatment records, 
any prior examinations, and the report of 
the veteran's treating VA physician, if 
obtained.  The medical rationale for any 
opinion should be stated.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


